Case 8:19-bk-00168-CED   Doc 2   Filed 01/10/19   Page 1 of 6
Case 8:19-bk-00168-CED   Doc 2   Filed 01/10/19   Page 2 of 6
Case 8:19-bk-00168-CED   Doc 2   Filed 01/10/19   Page 3 of 6
Case 8:19-bk-00168-CED   Doc 2   Filed 01/10/19   Page 4 of 6
Case 8:19-bk-00168-CED   Doc 2   Filed 01/10/19   Page 5 of 6
Label Matrix for local noticing Case 8:19-bk-00168-CED
                                               FW Investments ofDoc   2 LLC
                                                                 Florida, Filed 01/10/19   Page  6 of 6 Ave, LLC
                                                                                            6430 Florida
113A-8                                         6428 N. Florida Avenue                        219 S. Glen Ave
Case 8:19-bk-00168                             Tampa, FL 33604-6036                          Tampa, FL 33609
Middle District of Florida
Tampa
Thu Jan 10 13:53:01 EST 2019
6430 Florida Ave, LLC                          Department of Revenue                         EM Phillips Construction
Greg Barnhill                                  PO Box 6668                                   Company, LLC
219 S. Glen Ave                                Tallahassee FL 32314-6668                     Po Box 2041
Tampa, FL 33609                                                                              Brandon
                                                                                             Brandon, FL 33509-2041

Ecolab                                        Florida Dept. of Revenue                       Internal Revenue Service
1 Ecolab Place Street                         5050 W. Tennessee Street                       P.O. Box 7346
Saint Paul, MN 55102-2739                     Tallahassee, FL 32399-0100                     Philadelphia, PA 19101-7346



James Wesley Miller                           Sandra Faye Jones                              United States Trustee - TPA +
7310 Park Drive                               7310 Park Drive                                Timberlake Annex, Suite 1200
Tampa, FL 33610-1058                          Tampa, FL 33610-1058                           501 E Polk Street
                                                                                             Tampa, FL 33602-3949


Jake C Blanchard +                            End of Label Matrix
Blanchard Law, PA                             Mailable recipients    12
1501 S. Belcher Rd. Unit 2B                   Bypassed recipients     0
Largo, FL 33771-4505                          Total                  12
